DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 06/28/2022; 08/01/2022; and 10/11/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a distance from the top end of the rear surface of the body to the rear upper longitudinal end of the gusset portion is about the same as a height of the pouch portion, and a distance from the top end of the front surface of the body to the front upper longitudinal end of the gusset portion is about two thirds of the height of the pouch portion” in claim 19; “ a distance from the top end of the body to the rear upper longitudinal end of the gusset portion is about the same as a height of the pouch portion, and a distance from the top end of the body to the front upper longitudinal end of the gusset portion is about two-thirds of the height of the pouch portion” in claim 26  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations do not have language description in the specification, i.e. “a distance from the top end of the rear surface of the body to the rear upper longitudinal end of the gusset portion is about the same as a height of the pouch portion, and a distance from the top end of the front surface of the body to the front upper longitudinal end of the gusset portion is about two thirds of the height of the pouch portion” in claim 19; “ a distance from the top end of the body to the rear upper longitudinal end of the gusset portion is about the same as a height of the pouch portion, and a distance from the top end of the body to the front upper longitudinal end of the gusset portion is about two-thirds of the height of the pouch portion” in claim 26.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-21 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “a distance from the top end of the rear surface of the body to the rear upper longitudinal end of the gusset portion is about the same as a height of the pouch portion, and a distance from the top end of the front surface of the body to the front upper longitudinal end of the gusset portion is about two thirds of the height of the pouch portion” and claim 26 recites “a distance from the top end of the body to the rear upper longitudinal end of the gusset portion is about the same as a height of the pouch portion, and a distance from the top end of the body to the front upper longitudinal end of the gusset portion is about two-thirds of the height of the pouch portion”, which do not have support in the original filed specification and drawings because the drawings are not drawn to scale and the specification does not have description language to support for the new limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,3-5,7-21,23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, 19 recite “a front area of the gusset portion on the front surface of the body is greater than a rear area of the gusset portion on the rear surface of the body”, and claims 1 and 15 also recite “the front area being at least twice as large as the rear area”, it is unclear how to define the boundary between the front area and the rear area of the gusset portion and/or how to define the stop line when the front area and/or the back area extending from the front surface/rear surface to the stop line in order to compare the area of the front with the rear area of the gusset?
Claims 19 and 26 recite “a distance from the top end of the rear surface of the body to the rear upper longitudinal end of the gusset portion is about the same as a height of the pouch portion”, it is unclear a distance from the top end of the rear surface of the body to the rear upper longitudinal end of the gusset portion is the same or not the same as a height of the pouch portion?
Claim 10 recites “a first longitudinal end of the body”, while claim 1 recites “a lower longitudinal end of the body”, it is unclear a first longitudinal end of the body in claim 10 is the same or different from a lower longitudinal end of the body? For the purpose of applying arts, a first longitudinal end of the body in claim 10 is best understood to be the same as a lower longitudinal end of the body in claim 1. 
Claim 11 recites “a second upper longitudinal end of the body”, while claim 1 recites “a top end of the body”, it is unclear a second upper longitudinal end of the body in claim 11 is the same or different from a top end of the body in claim 1? For the purpose of applying arts, a second upper longitudinal end of the body in claim 11 is best understood to be the same as a top end of the body in claim 1.

Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5, 7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN206150471)(hereinafter Chen) in view of Polidan (US 10085492)(hereinafter Polidan) and Setsuko (JP 4246659)(hereinafter Setsuko).
Regarding claim 1, Chen teaches an undergarment (fig. 1 shows a front view of the undergarment, and fig. 2 shows a rear view of the undergarment), comprising: a body having a substantially tubular shape and configured to at least partially surround a torso of a user (fig. 1 and fig. 2 show the tubular body of the undergarment), the body comprising: 
a pouch portion (fig.1, element 2) about a front surface of the body (fig. 1), the pouch portion connected to a body panel at lateral sides of the pouch portion (fig. 1), the pouch portion having a rounded bottom periphery (fig.1, element 2 has a rounded portion of the bottom portion 23) at a first, lower longitudinal end of the pouch portion to form a U-shaped periphery of the pouch portion (fig. 1); and
 the gusset portion (figs. 1-3, element 4) at least partially bordering the rounded bottom periphery of the pouch portion on the front surface of the body (fig. 1) and extending to a rear surface of the body(fig. 2), wherein the gusset portion is partially disposed on the rear surface of the body (fig. 2), the gusset portion comprising gusset side at a front portion of the gusset portion extending from the rounded bottom periphery of the pouch portion to a lower longitudinal end of the body (fig. 1), 
a front area of the gusset portion on the front surface of the body (fig. 1) seems to be greater than a rear area of the gusset portion on the rear surface of the body (fig. 2), and a front upper longitudinal end of the gusset portion on the front surface of the body (fig. 1) is significantly closer to a top end of the body than a rear upper longitudinal end of the gusset portion on the rear surface of the body is to the top end of the rear surface of the body (fig. 2) , where the front upper longitudinal end is a topmost end of the gusset portion on the front surface (fig. 1), and the rear upper longitudinal end is the topmost point of the gusset portion on the rear surface (fig. 2); 
wherein the gusset side seems to be disposed and extend more laterally outward from a lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body (figs. 1-2), and the gusset side extend laterally outward from the pouch portion (fig. 1), where the lateral center of the undergarment bisects the pouch portion centered on the front surface of the body (fig. 1).
Chen does not clearly teach the front area being at least twice as large as the rear area. However, Chen teaches the front area seems to be larger than the rear area (in comparison fig. 1 and fig. 2, the front area of the gusset 4 seems to be larger than the rear area). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the front area of Chen being at least twice as large as the rear area for the benefit of providing support for the crotch area in different motion and aesthetic pleasure to the user.

    PNG
    media_image1.png
    425
    382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    388
    media_image2.png
    Greyscale

In the annotated figs. 1-2 above, the area of the gusset portion at the front seems to be greater than the area of the gusset portion at the rear, and a front upper longitudinal end of the gusset portion at the front is significantly closer to a top end of the body than a rear upper longitudinal end of the gusset portion at the rear is to the top end of the rear surface.


Chen does not clearly teach the pouch portion comprises lateral side seams connecting the pouch portion to the body panel at the lateral sides of the pouch portion, and a curved bottom seam along the rounded bottom periphery connecting the pouch portion to a gusset portion, the curved bottom seam comprising lock stitching along at least a portion of a length of the curved bottom seam; and the gusset side seams extend laterally outward from the pouch portion then turn longitudinally downward and extend toward the lower longitudinal end of the body.
However, in the same field of endeavor, Polidan teaches the pouch portion (fig. 1D, element 28) comprises lateral side seams connecting the pouch portion to the body panel at the lateral sides of the pouch portion (fig. 1D), and a curved bottom seam along the rounded bottom periphery connecting the pouch portion to a gusset portion (fig. 1D, element 26) (fig. 1D, column 2, lines 37-57, the element 28 connected to the element 26 at bottom end of the element 28 by  bottom seam), the curved bottom seam comprising lock stitching along at least a portion of a length of the curved bottom seam (fig. 1D, column 3, lines 37-57, each of the panels of the fabric materials is sewn together at seams using thread and any type of stitching, such as flatlock stitching, then the curved bottom seam comprising lock stitching). Polidan also teaches gusset side seams (fig. 1B, elements 12) extend laterally outward from the pouch portion then turn longitudinally downward and extend toward the lower longitudinal end of the body (fig. 1B, elements 12 extend laterally outward, then turn longitudinally downward toward the lower end of the body).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the portions of garment of Chen connected together by seams as taught by Polidan for the benefit of providing cost effective method in connecting panels together in construction of the male undergarment and sewing is well known method in the art to connect the panels together. 
It is noted that the materials for Chen’s undergarment comprising knitted fabric (para [0008], last line). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that gusset portion of the Chen will fit differently with different sizes of the user then the shape of gusset portion at the front surface and the rear surface will be changed accordingly. 
The modified structure Chen-Polidan does not teach the gusset side connected to the pouch portion at upper ends of the rounded bottom periphery, where a first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion. 
However, in the same field of endeavor, Setsuko teaches boxer briefs having a first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion (fig. 3, para [0041], 1/3 A<= B<=2/3A). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the connection point of the front piece and gusset of the modified Chen-Polidan with the teaching of Setsuko that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia. 
Regarding claim 3, the modified structure Chen-Polidan-Setsuko teaches the curved bottom seam is continuous to the lateral side seams of the pouch portion and comprises a gradual change in curvature between the curved bottom seam and the lateral side seam (Chen, fig. 1). 
Regarding claim 4, the modified structure Chen-Polidan-Setsuko does not teach the gusset side seams are connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion. 
However, Setsuko teaches the gusset side seams are connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion (fig. 3, para [0039]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the connection point of the front piece and gusset of the modified Chen-Polidan-Setsuko with the teaching of Setsuko that the gusset side seams are connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
Regarding claim 5, the modified structure Chen-Polidan-Setsuko does not teach the first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is greater than a second, longitudinally higher width of the pouch portion between the lateral sides of the pouch portion in an upper longitudinal half of the pouch portion. 
However, Setsuko teaches the first lateral width (fig. 3, element A) of the pouch portion between the upper ends of the rounded bottom periphery is greater than a second, longitudinally higher width (fig.3, element B) of the pouch portion between the lateral sides of the pouch portion in an upper longitudinal half of the pouch portion (fig. 3, para [0041], 1/3 A<= B<=2/3A). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of pouch portion of the modified Chen-Polidan-Setsuko with the shape of pouch portion of Setsuko for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
Regarding claim 7, the modified structure Chen-Polidan-Setsuko does not teach the curved bottom seam comprises the lock stitching along an entire length of the curved bottom seam. 
However, Polidan teaches the curved bottom seam comprises the lock stitching along an entire length of the curved bottom seam (fig. 1D, column 3, lines 37-57, the seam using thread and any type of stitching, such as flatlock stitching). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the curved bottom seam of the modified Chen-Polidan-Setsuko comprising the lock stitching along an entire length of the curved bottom seam as taught by Polidan for the benefit of providing cost effective method in connecting panels together in construction of the male undergarment sewing is well known method in the art to connect the panels together.
Regarding claim 9, the modified structure Chen-Polidan-Setsuko does not teach the pouch portion comprises a fly opening.
 However, Polidan teaches a hole (fig. 5C, member 28e) in the fly panel (fig. 5C, member 28). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pouch of the modified Chen-Polidan-Setsuko with a hole as taught by Polidan for the benefit of providing a temporary portal through hole for urination (Polidan, column 8, line 103).
Regarding claim 10, the modified structure Chen-Polidan-Setsuko teaches a first leg portion and a second leg portion substantially parallel to the first leg portion, the first and second leg portion extending toward a first longitudinal end of the body (Chen, fig. 1).
Regarding claim 11, the modified structure Chen-Polidan-Setsuko teaches a waistband attached to the body at a second, upper longitudinal end of the body opposite the first lower longitudinal end (Chen, fig. 1, there is a band around the waist at the top of the body).
Regarding claim 12, the modified structure Chen-Polidan-Setsuko teaches the gusset portion is sewn at least partially along gaps in the first leg portion and second leg portion (Chen, fig. 1). 
Regarding claim 13, the modified structure Chen-Polidan-Setsuko teaches the undergarment is a boxer brief (Chen, fig. 1).
Regarding claim 14, the modified Chen-Polidan-Setsuko teaches the undergarment made of knitted fabric which is made of silver fiber and Lycra spandex (Chen, para [0008]). Chen does not clearly teach the fabric comprising at least 5% spandex. 
However, Polidan teaches the pouch portion (fig.1 D, element 28), the body panel (fig. 1D, element 22 and element 24) and the gusset portion (fig. 1D, element 26) are formed from fabric comprising at least 5% spandex (column 9, lines 59-67, column 10, lines 1-5). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the undergarment of Chen made of the fabric comprising at least 5% spandex as taught by Polidan for the benefit of providing elasticity, comfort to wear and a perfect fit to the undergarment.
Regarding claim 15, Chen teaches a method for making an undergarment, the method comprising: 
forming a pouch portion (fig. 1, element 2) of an undergarment, the pouch portion comprising a U-shaped periphery having a rounded bottom periphery (fig. 1, element 23) at a first, lower longitudinal end of the pouch portion (fig. 1); 
connecting the pouch portion to a gusset portion (figs. 1-3, element 4) at least partially along the rounded bottom periphery of the pouch portion (fig. 1), and 
connecting the pouch portion to a body panel of the undergarment along lateral side of the pouch portion (fig. 1), the lateral sides extending from lateral ends of the curved bottom line (fig. 1); and 
connecting gusset side of the gusset portion to the body panel (fig. 1), the gusset side disposed at a front portion of the gusset portion and extending from the pouch portion to a lower longitudinal end of the undergarment (fig. 1), the gusset portion at least partially bordering the rounded bottom periphery of the pouch portion on a front surface of the undergarment (fig. 1) and extending to a rear surface of the undergarment (fig. 2), wherein the gusset portion is partially disposed on the rear surface of the body (fig. 2), the gusset side connected to the pouch portion at upper ends of the rounded bottom periphery (fig. 1), and
 a front area of the gusset portion on the front surface of the undergarment (fig. 1) seems to be greater than a rear area of the gusset portion on the rear surface of the undergarment (fig. 2), and a front upper longitudinal end of the gusset portion on the front surface of the body (fig. 1) seems to be significantly closer to a top end of the body than a rear upper longitudinal end of the gusset portion on the rear surface of the body is to the top end of the rear surface of the body (fig. 2), where the front upper longitudinal end is a topmost end of the gusset portion on the front surface (fig. 1), and the rear upper longitudinal end is the topmost point of the gusset portion on the rear surface (fig. 2); 
wherein the gusset side seems to be disposed and extend more laterally outward from a lateral center of the undergarment than the portion of the gusset portion on the rear surface of the body (figs. 1-2), where the lateral center of the undergarment bisects the pouch portion centered on the front surface of the body (fig. 1).
Chen does not clearly teach the front area being at least twice as large as the rear area. However, Chen teaches the front area seems to be larger than the rear area (in comparison fig. 1 and fig. 2, the front area of the gusset 4 seems to be larger than the rear area). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the front area of Chen being at least twice as large as the rear area for the benefit of providing support for the crotch area in different motion and aesthetic pleasure to the user.
Chen does not clearly teach the pouch portion comprises lateral side seams connecting the pouch portion to the body panel at the lateral sides of the pouch portion, and a curved bottom seam along the rounded bottom periphery connecting the pouch portion to a gusset portion, the curved bottom seam comprising lock stitching along at least a portion of a length of the curved bottom seam; connecting gusset side seams of the gusset portion to the body panel; and the gusset side seams extend laterally outward from the pouch portion then turn longitudinally downward and extend toward the lower longitudinal end of the body.
  However, Polidan teaches the pouch portion (fig. 1D, element 28) comprises lateral side seams connecting the pouch portion to the body panel (fig. 1D, elements 24 and 22) at the lateral sides of the pouch portion (fig. 1D), and a curved bottom seam along the rounded bottom periphery connecting the pouch portion to a gusset portion (fig. 1D, element 26) (fig. 1D, column 2, lines 37-57, the element 28 connected to the element 26 at bottom end of the element 28 by  bottom seam), the curved bottom seam comprising lock stitching along at least a portion of a length of the curved bottom seam (fig. 1D, column 3, lines 37-57, each of the panels of the fabric materials is sewn together at seams using thread and any type of stitching, such as flatlock stitching, then the curved bottom seam comprising lock stitching); connecting gusset side seams of the gusset portion to the body panel (fig. 1D, column 3, lines 37-57); and Polidan also teaches the gusset side seams (fig. 1B, elements 12) extend laterally outward from the pouch portion then turn longitudinally downward and extend toward the lower longitudinal end of the body (fig. 1B).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the portions of garment of Chen connected together by seams as taught by Polidan for the benefit of providing cost effective method in connecting panels together in construction of the male undergarment and sewing is well known method in the art to connect the panels together.
It is noted that the materials for Chen’s undergarment comprising knitted fabric (para [0008], last line). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that gusset portion of the Chen will fit differently with different sizes of the user then the shape of gusset portion at the front surface and the rear surface will be changed accordingly.
The modified Chen-Polidan does not teach the gusset side connected to the pouch portion at upper ends of the rounded bottom periphery, where a first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion. 
However, Setsuko teaches boxer briefs having a first lateral width of the pouch portion between the upper ends of the rounded bottom periphery is the largest lateral width of the pouch portion such that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion (fig. 3, para [0041], 1/3 A<= B<=2/3A). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the connection point of the front piece and gusset of the modified Chen-Polidan with the teaching of Setsuko that the gusset side seams connect to the pouch portion at the largest lateral width of the pouch portion for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
Regarding claim 16, the modified structure Chen-Polidan-Setsuko does not teach the gusset side seams are connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion, wherein the first lateral width of the pouch portion between the gusset side seams is greater than a second, longitudinally higher width of the pouch portion between the lateral sides of the pouch portion in an upper longitudinal half of the pouch portion. 
However, Setsuko teaches the gusset side seams are connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion (fig. 3, para [0039]), wherein the first lateral width (fig. 3, element A) of the gusset side seams is greater than a second, longitudinally higher width (fig. 3, element B) of the pouch portion between the lateral sides of the pouch portion in an upper longitudinal half of the pouch portion (fig. 3, para [0041], 1/3 A<= B<=2/3A).
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the connection point of the pouch and the gusset of the modified Chen-Polidan-Setsuko with the teaching of Setsuko that the gusset side seams are connected to the pouch portion at an intersection of the lateral side seams and the curved bottom seam of the pouch portion for the benefit of providing maximum volume and support for genitalia while promoting the natural positioning of genitalia.
Regarding claim 17, the modified structure Chen-Polidan-Setsuko teaches the curved bottom seam to the lateral side seams of the pouch portion is continuous and comprises a gradual change in curvature between the curved bottom line and the lateral side (Chen, fig. 1).
Regarding claim 18, the modified structure Chen-Polidan-Setsuko teaches connecting the pouch portion to the gusset portion with lock stitching at least partially along the rounded bottom periphery of the pouch portion (Polidan, fig. 1D, column 3, lines 37-57, each of the panels of the fabric materials is sewn together at seams using thread and any type of stitching, such as flatlock stitching, then the curved bottom seam comprising lock stitching).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN206150471), Polidan (US 10085492) and Setsuko (JP 4246659) as applied to claim 1 above, and further in view of Auger (US 707193)(hereinafter Auger).
Regarding claim 8, the modified structure Chen-Polidan-Setsuko does not explicitly teach the pouch portion comprises a center seam extending longitudinally from the first lower longitudinal end to a second upper longitudinal end of the pouch portion. 
However, in the same field of endeavor, Auger teaches the pocket stitches (fig.1, element 20) running vertically across the height of the pouch (fig. 1, element 14). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the garment of the modified Chen-Polidan-Setsuko with the pocket stitches of Auger for the benefit of optimizing a maximal volume while maintaining support.

Claims 23 and 25 are  rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN206150471), Polidan (US 10085492) and Setsuko (JP 4246659) as applied to claims 1 and 15 above, and further in view of Herbert (US 20070079427)(hereinafter Herbert).
Regarding claim 23, the modified structure Chen-Polidan-Setsuko teaches the curved bottom seam of the pouch portion comprises the lock stitching (Polidan, fig. 1D, column 3, lines 37-57). 
The modified Chen-Polidan-Setsuko does not teach the lateral side seams of the pouch portion comprises a stitch type that is different from the lock stitching. 
However, in the same field of endeavor, Herbert teaches the lateral side seams of the pouch portion comprise ornamental stitches (fig.1 element 42) which are different from the curved bottom seam of the pouch portion (fig. 1, para [0025]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lateral side seams of the pouch portion of the modified Chen with the ornamental stitches by Herbert for the benefit of improving the aesthetic appearance of the undergarment (Herbert, para [0025], the last 3 lines).
Regarding claim 25, the modified structure Chen-Polidan-Setsuko teaches connecting the pouch portion to the gusset portion with the curved bottoms seam comprises connecting the pouch portion to the gusset portion with the curved bottom seam comprising the lock stitching (Polidan, fig. 1D, column 3, lines 37-57).
The modified Chen-Polidan-Setsuko does not teach connecting the pouch portion to the body panel of the undergarment along the lateral side seams comprises connecting the pouch portion to the body panel with the lateral side seams of a stitch type that is different from the lock stitching. 
However, Herbert teaches the lateral side seams of the pouch portion comprise ornamental stitches (fig.1, element 42) which are different from the curved bottom seam of the pouch portion (fig. 1, para [0025]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lateral side seams of the pouch portion of the modified Chen with the ornamental stitches by Herbert for the benefit of improving the aesthetic appearance of the undergarment (Herbert, para [0025], the last 3 lines).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN206150471), Polidan (US 10085492) and Setsuko (JP 4246659) as applied to claim 1 above, and further in view of Weng (CN206062145)(hereinafter Weng).
Regarding claim 24, the modified structure Chen-Polidan-Setsuko does not teach the body panel extends continuously from a first of the lateral sides of the pouch portion laterally around a rear of the body to a second of the lateral sides of the pouch portion without intervening stitched seams. 
However, in the same field of endeavor, Weng teaches the body panel extends continuously from a first of the lateral sides of the pouch portion laterally around a rear of the body to a second of the lateral sides of the pouch portion without intervening stitched seams (figs. 1-2). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the body panel of the modified Chen-Polidan-Setsuko without intervening stitched seams as taught by Weng for the benefit of providing comfort to the user. 

Examiner Noted
The prior arts of records do not read on the amended limitations “a distance from the top end of the front surface of the body to the front upper longitudinal end of the gusset portion is about two thirds of the height of the pouch portion”, however, claims 19-21, 26 are rejected as failing to comply with the written description requirement and being indefinite based on the amended limitations. The prior arts of records may read on the amendment claims if the Applicant submit the amendment claims. 
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered. In response to the Applicant’s arguments regarding claims 1,15 and 19, these arguments are not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been discussed as analyzed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732